Citation Nr: 0210366	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-11 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
operative anterior cruciate ligament reconstruction, medial 
meniscus, left knee.

2.  Entitlement to a compensable rating for patellofemoral 
syndrome, right knee.



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from March 1989 to July 1997.

This appeal arises from the March 1999 rating decision from 
the Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO) that granted service connection for 
postoperative anterior cruciate ligament reconstruction, 
medial meniscus resection of the left knee and assigned an 
evaluation of 10 percent and granted service connection for 
patellofemoral syndrome of the right knee and assigned an 
evaluation of 0 percent.  As the disability ratings assigned 
are initial ratings, the guidance of Fenderson v. West, 
12 Vet. App. 119 (1999), is for application as explained 
below.  

In his April 1999 Notice of Disagreement, the veteran 
indicated disagreement with the effective date of service 
connection for the right and left knee disabilities currently 
on appeal.  This issue was included in the May 1999 Statement 
of the Case.  In the June 1999 Substantive Appeal, the 
veteran specified the issues he was appealing and 
disabilities related to both knees were described.  The 
effective date for service connection was not included.  
Therefore, while the effective date issue was listed in the 
subsequent Supplemental Statement of the Case in May 2002, 
this issue is not currently on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to a 
rating in excess of 10 percent for post operative anterior 
cruciate ligament reconstruction, medial meniscus, left knee 
and entitlement to a compensable rating for patellofemoral 
syndrome of the right knee has been obtained by the RO.

2.  The veteran's service connected post operative anterior 
cruciate ligament reconstruction, medial meniscus, left knee 
is manifested by the presence of functional loss of range of 
motion to a degree equivalent to the minimum rating 
assignable for loss of range of motion.

3.  The veteran's service connected post operative anterior 
cruciate ligament reconstruction, medial meniscus of the left 
knee is manifested by slight laxity. 

4.  The veteran's patellofemoral syndrome of the right knee 
disability does not demonstrate functional limitation of 
motion such as would be required for a compensable rating 
under the codes regarding limitation of motion.  Instability 
has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for post operative anterior cruciate ligament 
reconstruction, medial meniscus, left knee under diagnostic 
code 5010 have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 and Supp. 2002); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.102 and Part 4 including 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5260, 5261 (2001).

2.  A separate rating of 10 percent for post operative 
anterior cruciate ligament reconstruction, medial meniscus, 
left knee based on slight laxity is warranted under 
Diagnostic Code 5257.  38 U.S.C.A. §§ 1155, 5103A (West 1991 
and Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. §§ 3.102 and Part 4 including 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2001); VAOPGCPREC 23-
97.

3.  The criteria for a compensable rating for patellofemoral 
syndrome, right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 and Supp. 2002); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102 and Part 4 
including 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5256, 
5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for a rating in excess of 10 percent for post 
operative anterior cruciate ligament reconstruction, medial 
meniscus, left knee and a compensable rating for 
patellofemoral syndrome of the right knee.  The Supplemental 
Statement of the Case in May 2002 addressed the VCAA.  
Additionally, the veteran was sent letters in February 1999, 
May 1999, March 2000, and March 2002 regarding the 
development of evidence as to his claim.  There is no 
evidence that there are additional records that should or 
could be obtained, nor is there evidence that other 
development is necessary.  As such, more specific notice as 
to which party is to obtain which evidence is not necessary.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).

It is noted that examinations were scheduled for the veteran 
in March 2002, to which the veteran failed to report and it 
was noted that the veteran was too busy at work to take time 
off.  A letter to the veteran from the RO in March 2002 prior 
to the scheduled examinations provided information to the 
veteran regarding failure to report for a VA examination.  
See 38 C.F.R. § 3.655.  In Wood v. Derwinski, 1 Vet. App. 190 
(1991) the Court indicated that the duty to assist is not 
always a one-way street and veterans must cooperate with VA's 
efforts to provide adequate medical examinations.  See also 
Olson v. Principi, 3 Vet. App. 480 (1992).  The Board finds 
that all reasonable efforts have been expended by VA to 
afford the veteran a VA examination.  Further, the Board 
finds that to the extent possible, as further discussed 
above, any duty to assist to obtain any additional treatment 
records has been satisfied.  Additionally, the VA 
examinations of record provide a complete disability picture 
for the veteran.  Thus, the Board can proceed with 
adjudication of this claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).

The evidence in this case shows that service connection for 
the left and right knee disabilities was granted by rating 
action of March 1999, following which, the veteran filed the 
current appeal as to the ratings assigned following the 
initial grant of service connection.  The evidence as to the 
status of the veteran's service connected left and right knee 
disabilities includes a treatment record from a private 
provider in November 1998 that shows the veteran had slight 
genu varum deformity on the left.  There was no effusion in 
the left knee.  There was a 2+ Lachman's.  There was crepitus 
with range of motion on the medial side.  There was medial 
joint line tenderness.  The right knee revealed no effusion, 
full range of motion, no abnormal ligamentous laxity, and 
there was mild medial patellar pain with minimal crepitus.  
The impression was old anterior cruciate ligament injury 
status post reconstruction with partial meniscectomy and 
secondary degenerative changes and right knee pain, most 
likely patellofemoral in nature.  On private treatment 
records in December 1998 and January 1999, based on diagnosis 
of old ligament injuries and arthritis of the knees, the 
veteran was given restrictions of limit running, carrying 
rucksack, and standing to short periods, this was permanent.

VA examinations show that in February 1999, the veteran had 
no pain with motion of the left or right knee.  There was no 
localized tenderness, redness, joint effusion, or guarding of 
movements.  There was no swelling of the supra or 
infrapatellar pouch.  There was genu varum of the left leg.  
The veteran had a fracture of the distal tibial fibula years 
before he was in service.  It was reported that on x-rays 
from three months earlier, the right knee was negative and 
there was narrowing of medial joint space, some squaring of 
the condyles and osteophyte formation on the medical side of 
the left knee.  The range of motion of the right knee was 
from 0 to 130 of flexion, 0 degrees extension, and tests for 
stability was neutral.  Range of motion of the left knee was 
from 0 to 120 degrees and extension was -5 degrees.  Of the 
left knee, there was evidence of ligament laxity on varus and 
valgus maneuver in 30 degrees of flexion, there was some 
motion.  The diagnoses were old tear of the anterior cruciate 
ligament and medial meniscus, status post anterior cruciate 
ligament reconstruction surgery, injury residual of the right 
knee and patellofemoral pain, and slight genu varum deformity 
of the left knee.  On a general medical examination in 
February 1999, it was further noted that the veteran was able 
to work as a technician.  He had slight to moderate permanent 
damage to the internal structures of the left knee joint, but 
the clinical effect was pain rather than functional 
impairment.  

On a VA examination in March 2000, the veteran walked without 
a limp and with ease; he sat and stood without any problem.  
No fluid was present in either knee joint.  The right knee 
flexed to 145 degrees and the left to 140 degrees.  The left 
knee lacked about 1 degree of extension.  The right knee 
extended to 0 degrees.  The cruciate ligaments were not 
loose, right or left.  The medial and collateral ligaments 
were strong, right and left.  There was no crepitation on 
motion.  X-ray reports from a private provider that were not 
well labeled showed minimal degenerative disease in both 
knees.  The impression was anterior cruciate ligament repair 
on the left with medial cartilage removal done in 1990 and 
right femoropatellar syndrome by history.  

In a letter from the RO in March 2002, the veteran was 
informed that a VA examination was going to be scheduled to 
evaluated his service connected right and left knee 
disabilities and informed him of the consequences if he 
failed to report for a VA examination.  A VA notation shows 
the veteran failed to report for VA joint and bone 
examinations scheduled in March 2002; it was noted that the 
veteran was too busy at work to take time off. 

The veteran reports pain in both knees, and giving away of 
the left knee once a month or less.  He has reported that he 
could still function in his usual occupation and could 
ambulate without much restriction.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As the issues in this 
case involve ratings assigned in connection with a grant of 
service connection, the Board will follow the mandates of the 
Fenderson case in adjudicating these claims.

In addition, a zero percent evaluation shall be assigned when 
the schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

When a claimant fails to appear for a scheduled examination 
pursuant to an original compensation claim, 38 C.F.R. § 
3.655(b) (2001) dictates that the claim be rated on the 
evidence of record.  Therefore the Board will adjudicate the 
claim on the basis of the evidence of record.

The veteran's service connected post operative anterior 
cruciate ligament reconstruction, medial meniscus, left knee 
is rated at 10 percent under Diagnostic Code 5010 for 
arthritis, due to trauma, substantiated by X-ray findings; 
which is rated as arthritis, degenerative.  38 C.F.R. § 4.71a 
(2001).  Degenerative arthritis is rated under Diagnostic 
Code 5003.  Under this rating code, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of joint affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a.

Ratings pertaining to limitation of motion include the 
following:

Diagnostic Code 5256 relates to ankylosis of the knee.  Under 
this code, ankylosis of the knee in a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees warrants a 30 percent evaluation.  Ankylosis of the 
knee in flexion between 10 degrees and 20 degrees warrants a 
40 percent evaluation.  Ankylosis of the knee in flexion 
between 20 degrees and 45 degrees warrants an evaluation of 
50 percent.  Extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more warrants an 
evaluation of 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2001).

Diagnostic Code 5260 relates to evaluations for limitation of 
flexion of the leg.  Under this code, a noncompensable 
evaluation is assignable when flexion is limited to 60 
degrees.  When flexion is limited to 45 degrees, a 10 percent 
evaluation is assignable.  When flexion is limited to 30 
degrees, a 20 percent rating is assignable.  When flexion is 
limited to 15 degrees a 30 percent evaluation is assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

Diagnostic Code 5261 relates to evaluations for limitation of 
extension of the leg.  Under this code, a noncompensable 
evaluation is assignable when extension is limited to 5 
degrees.  When extension is limited to 10 degrees, a 10 
percent evaluation is assignable.  When extension is limited 
to 15 degrees a 20 percent evaluation is assignable.  When 
extension is limited to 20 degrees, a 30 percent evaluation 
is assignable.  When extension is limited to 30 degrees, a 40 
percent evaluation is assignable.  When extension is limited 
to 45 degrees, a 50 percent evaluation is assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

Further, the Court has held that a service-connected 
disability may be assigned separate disability ratings under 
more than one diagnostic code, as long as none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  In a precedent opinion, the VA General Counsel held 
that separate ratings are available for disabilities 
manifested by instability of the joint (rated under 
Diagnostic Code 5257) and limitation of motion due to 
arthritis (rated under Diagnostic Codes 5003, 5010, 5260, 
5261).  See VAOPGCPREC 23-97. 

Diagnostic Code 5257 pertains to other impairment of the knee 
and recurrent subluxation or lateral instability.  Under this 
code, a disability evaluation of 10 percent is warranted when 
there is slight impairment or recurrent subluxation or 
lateral instability.  An evaluation of 20 percent is 
assignable when there is moderate impairment or recurrent 
subluxation or lateral instability.  An evaluation of 30 
percent is assignable when there is severe impairment or 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).

In this case, as noted above, treatment records and VA 
examination variously show from a full range of motion of the 
left knee, to motion from 0 to 120 degrees of flexion and -5 
of extension, and left knee flexion to 140 degrees and 
lacking 1 degree of extension.  There is clinical evidence of 
arthritis noted on treatment records and described on VA 
examination.  As such, there is no evidence of limitation of 
motion of the left knee that would be compensable under any 
of the Diagnostic Codes related to limitation of motion; 
therefore, a rating in excess of 10 percent for limitation of 
motion of the post operative anterior cruciate ligament 
reconstruction, medial meniscus of the left knee is not 
warranted.  Therefore, the preponderance of the evidence 
establishes that the symptoms do not meet the criteria for an 
increased rating based on limitation of motion.  The evidence 
is not so evenly balanced as to give rise to a reasonable 
doubt.  38 C.F.R. § 3.102.

The provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
have been considered, and functional limitations have been 
taken into consideration in the assignment of a separate 
rating of 10 percent.  However, a higher rating is not 
available as there is no showing that functional loss is 
equivalent to compensable limitation of motion nor is there 
any showing of ankylosis.

However, as noted above, consideration may be given to 
separate ratings for the presence of limitation of motion and 
instability without violating the provisions against 
pyramiding contained in 38 C.F.R. § 4.14.  See also 
VAOPGCPREC 23-97.  There is clinical evidence that the 
veteran has other impairment of the knee, as on VA 
examination in February 1999, there was evidence of ligament 
laxity.  As this is not shown on other examination, and the 
veteran reports the knee giving way once a month or less, 
there is no competent evidence showing that the veteran has 
more than slight recurrent subluxation or lateral 
instability.  As such, a rating of 10 percent but no higher 
should be assigned under the criteria pertaining to other 
impairment of the knee as provided in Diagnostic Code 5257.  

Further, as shown on treatment records and examination, in 
particular VA examination for scars in May 1999, there is no 
evidence that the veteran's scar related to the service 
connected post operative anterior cruciate ligament 
reconstruction, medial meniscus, left knee is poorly 
nourished with repeated ulceration or is tender and painful 
on objective demonstration; therefore, there is no showing 
that a compensable rating is warranted for the scar related 
to the service connected disability.  See Esteban; 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2001).

The veteran's service connected patellofemoral syndrome of 
the right knee is evaluated at 0 percent under Diagnostic 
Code 5299-5260.  (A hyphenated code is used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluations 
assigned.  See, e.g., 38 C.F.R. §§ 4.20, 4.27 (2001)).  
Diagnostic code 5260 pertains to limitation of flexion of the 
leg as described above.  In this case, there is no showing of 
compensable limitation of motion of the right knee, as 
treatment records and VA examinations show full range of 
motion or 0 to 130 degrees of flexion and 0 degrees of 
extension or flexion to 145 degrees with 0 degrees of 
extension; therefore a compensable rating is not warranted 
under the rating codes regarding limitation of motion.  There 
is additionally no competent evidence showing that any 
arthritis of the right knee is part of the service connected 
disability such as to provide a higher rating.

However, there is no clinical evidence of interference with 
daily activities due to functional limitation of the knee 
caused by pain based on the VA examinations and treatment 
records.  There is no clinical showing that the pain 
complained of would cause functional limitation as such that 
would provide for a compensable disability of the right knee.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In sum, the 
preponderance of the evidence clearly establishes that the 
symptomatology of the service connected patellofemoral 
syndrome of the right knee does not meet the criteria for an 
increased rating.  There is no symptomatology related to the 
service connected right knee disability that warrants a 
higher rating and as such, a higher rating is not assigned.  
The evidence is not so evenly balanced as to give rise to a 
reasonable doubt.  38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for post 
operative anterior cruciate ligament reconstruction, medial 
meniscus, left knee under Diagnostic Code 5010, based on 
limitation of motion is denied.

Entitlement to a separate rating of 10 percent for post 
operative anterior cruciate ligament reconstruction, medial 
meniscus, left knee based on the presence of instability is 
granted under Diagnostic Code 5257, subject to the 
regulations governing the payment of monetary benefits.

Entitlement to a compensable rating for patellofemoral 
syndrome, right knee is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

